Citation Nr: 0801396	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-17 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1951 to 
August 1955.  The veteran died in July 2004, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied the appellant's 
claim.  The appellant had initially requested a Central 
Office hearing for which she was scheduled, but that request 
was withdrawn in writing in March 2006.  The case is not 
ready for appellate review but must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  

REMAND

The appellant claims entitlement to dependency and indemnity 
(DIC) compensation under 38 U.S.C.A. § 1151 for the veteran's 
death while he was being treated at the VA Medical Center, 
(VAMC) in Tampa, Florida.  The Certificate of Death records 
that the veteran died from an acute hemothorax due to or as a 
result of a surgical thoracentesis performed by VA medical 
personnel in July 2004 at the Tampa VAMC.  

Although the RO in its adjudication of this case refers to 
the existence of an informed consent by the veteran for the 
completion of this thoracentesis, and although the appellant 
does not contest that an informed consent was obtained from 
the veteran, she does contest the validity and substance of 
that informed consent, and the Board cannot find a copy of 
the informed consent completed on 25 July 2004 anywhere on 
file.  Although it appears that an informed consent was 
completed, the Board cannot exercise any independent judgment 
of the fact of its completion, or its substantive validity, 
without access to the actual document.  The representative 
has also noted the absence of the informed consent.  The file 
will be returned to the RO so that a complete legible copy of 
the informed consent can be obtained and included in the 
claims folder for appellate review.

Although it appears that significant records of the veteran's 
treatment at the VAMC in Tampa, Florida, from approximately 
December 2000 through the time of his death are included in 
the veteran's claims folder, it is not clear that all 
relevant records created at that facility have been collected 
for review; principally including all clinical records and 
nurses notes, and any relevant log entries.  Any and all 
additional medical records available from the Tampa VAMC 
reflecting the veteran's treatment at that facility must be 
collected and added to the claims folder.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the clinical 
records on file and contact the Tampa 
VAMC for the purpose of determining 
whether there remain any additional 
clinical records on file at the VAMC 
which have not been included in the 
veteran's claims folder, to include 
clinical records, nurses notes, log 
entries or other records than those 
presently on file.  Any and all 
additional available records should be 
obtained, and legible copies placed in 
the claims folder.

2.  The RO must specifically obtain a 
legible copy of the informed consent 
which is reported to have been completed 
and signed by the veteran on 25 July 
2004, for the purpose of performing a 
thoracentesis.  A legible copy of this 
informed consent must be obtained and 
added to the claims folder for review.  

3.  After completing the above 
development, the RO must review the 
additional evidence collected for the 
purpose of determining whether it 
includes sufficiently additional 
pertinent evidence to warrant the 
issuance of a Supplemental Statement of 
the Case in accordance with 38 C.F.R. 
§ 19.31 (2007).  If so, then an SSOC must 
be prepared.  If not, a simple statement 
reflecting why an additional SSOC was not 
prepared should be added to the claims 
folder.  If the benefit sought on appeal 
is not allowed, the case must then be 
returned to the Board after compliance 
with appellate procedures.  The appellant 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


